Dear Senator Barham:
We are in receipt of your request for an Attorney General's opinion regarding the compensation of the chief of police in the Village of Oak Ridge, Louisiana, which office was recently vacated [by resignation] and a special election has been called to fill the vacancy. Your question is as follows:
             When there is a vacancy in office during the term of an elected official of a Lawrason Act municipality, may the compensation for the office be reduced prior to the holding of a special election to fill the position?
It has been and remains the opinion of this office that the statutory prohibition of reduction of compensation of an elected official of a Lawrason Act municipality is applicable only to the term for which he is elected, but a reduction is authorized for subsequent terms. (Atty.Gen.0p. Nos. 97-390, 95-13)
LSA-Const. Art. VI, § 12 provides, in pertinent part, "Compensation of a local official shall not be reduced during the term for which he is elected." Art. X, § 23 provides the same for elected public officials.
LSA-R.S. 33:404.1, as amended by Act 309 of the 1997 Regular Legislative Session, allows the board of aldermen to increase or decrease compensation, their own compensation and that of any other elected official or non-elected municipal officer. However, the board may not reduce the Compensation of the mayor or any elected official during the term for which he was elected.
LSA-R.S. 33:381 provides for an elected chief of police as an officer of the municipality, with some exceptions which are inapplicable here. A vacancy is filled by appointment until with some exceptions which are inapplicable here. A vacancy is filled by appointment until it is filled by election. (LSA-R.S.33:385(B), LSA-Const. Art. VI, § 13).
In sum when there is a vacancy in office during the term of an elected official of a Lawrason Act municipality [in this case the Chief of Police], the compensation for the official to be elected to that office may be reduced prior to the holding of a special election to fill the position; however, once the official is elected, his compensation may not be reduced during the term for which he was elected. The law applies to the elected official, and not the office itself.
We hope this opinion addresses all of your concerns. If we can be of further assistance, please advise.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       __________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr art/opinions/1998/98-30.wpd
cc: Village of Oak Ridge